PER CURIAM.
Judgment modified, by adding at the end of the first adjudging clause thereof the following: “But the question whether or not the farm mentioned in the first item of the will of said John Frick, deceased, became a part of the estate of said John Frick upon his death, or thereupon vested in his said widow, Susan Frick, as tenant by the entirety, is left to be determined on the coming in of the referee’s report upon the reference herein ordered” and, so modified, affirmed, with costs.
STOVER, J., not voting.